Per Curiam.
Defendant appeals as of right from a plea-based conviction of assault with intent to rob while armed. He was originally charged with armed robbery and pleaded guilty to the lesser offense. The people move to affirm.
Defendant’s only claim of error is that his conviction was invalid because the trial judge failed to advise him as to the elements of the crime to which he pleaded guilty. No such advice is necessary. People v. Harvey (1970), 24 Mich App 363.
The trial judge fully complied with all of the requirements of GrCR 1963, 785.3(2). Defendant was adequately advised of his rights and interrogation of the defendant by the trial judge as to the facts of the crime indicated clearly that the defendant was guilty of both the crime to which he pleaded guilty and the crime with which he was originally charged.
Motion to affirm is granted.